         Case 1:15-cv-02739-LAP Document 186 Filed 10/09/20 Page 1 of 3




                                           +1-212-474-1760

                                         mpaskin@cravath.com



                                                                                   October 9, 2020

         Petersen Energía Inversora, S.A.U. et al. v. Argentine Republic and YPF S.A.,
 No. 15-cv-02739 (LAP); Eton Park Capital Management, L.P. et al. v. Argentine Republic and
                              YPF S.A., No. 16-cv-8569 (LAP)

Dear Judge Preska:

               We write on behalf of defendant YPF S.A. (“YPF”) in response to Plaintiffs’
letter dated October 5, 2020 in the above-captioned actions. (Pls.’ Oct. 5 Ltr., Petersen ECF
No. 180.) Plaintiffs’ peculiar non-opposition letter contains baseless accusations against
Defendants that demand a response. So as not to overburden the Court with unnecessarily
cumulative filings, YPF joins in the points set forth in the Argentine Republic’s filing of today
(Petersen ECF No. 185), and submits this letter to address Plaintiffs’ specific contentions
regarding YPF.

       A.      Defendants’ Hague Applications Timely Sought Evidence Critical to the
               Claims and Defenses at Issue

                Plaintiffs contend that Defendants’ requests to obtain evidence from the Eskenazi
Family (the “Eskenazi Hague Application”) and YPF’s request to obtain evidence from Repsol
(the “Repsol Hague Application”) were part of a supposed “tactic of pursuing delay at all costs”.
(Pls.’ Oct. 5 Ltr. at 1.) That is incorrect.

               As it specifically relates to YPF’s Repsol Hague Application, YPF first sought to
obtain the requested evidence through U.S. discovery procedures. On August 26, 2020, we
contacted U.S. counsel for Repsol S.A. (“Repsol”) regarding YPF’s intent to seek documentary
evidence from non-party Repsol and over the course of the following month engaged in a series
of phone and e-mail correspondence with Repsol’s U.S. counsel with the hope that Repsol would
be able to produce relevant documents pursuant to a U.S. subpoena directed to Repsol USA
Holdings Corp. (“Repsol USA”), an entity incorporated under the laws of the state of Delaware
and headquartered in Houston, Texas. It was not until September 23, 2020, that Repsol’s
counsel orally informed us that Repsol would not agree to produce documents in its custody and
         Case 1:15-cv-02739-LAP Document 186 Filed 10/09/20 Page 2 of 3

                                                                                                     2


possession based on service of a subpoena to Repsol USA. Repsol’s counsel confirmed that
position in writing on September 28, 2020, and YPF promptly filed its Repsol Hague Application
four days later, on October 2, 2020. (Petersen ECF No. 178.)

                 Nor can Plaintiffs fairly contest the relevance of the evidence sought from Repsol.
As detailed in the Repsol Hague Application, Repsol—as the entity that sold Petersen its stake in
YPF, put up half the money Petersen needed to purchase its YPF shares, agreed to cause YPF to
make the dividend payments on which Petersen relied to satisfy its prepayment obligations, co-
managed YPF (alongside Petersen) in the period preceding the expropriation, and sent Petersen
one of the notices of default that Petersen claims triggered its eventual bankruptcy—was at the
center of the events underlying these Actions. And, similar to the Eskenazi Hague Application,
the Repsol Hague Application was made indispensable as a result of Plaintiffs’ apparent refusal
or inability to produce communications between themselves and Repsol. Plaintiffs’ protestations
of irrelevance are belied by the fact that their own discovery requests asked YPF for its
communications with Repsol.

       B.      YPF Is Working Diligently To Produce Documents and Prepare Witnesses

                Plaintiffs’ accusation in their October 5 letter that YPF is “pursuing delay at all
costs” is further belied by YPF’s significant efforts to identify, collect and produce documents to
date. In June 2020, Plaintiffs claimed that “some limited discovery is necessary” but that they
would “demonstrate that they are entitled to judgment as a matter of Argentine law based on
undisputed facts that establish Defendants’ breach of contract.” (Petersen ECF No. 164.)
Plaintiffs have nonetheless served 26 broad requests for production (“RFPs”) that require YPF to
retrieve hard copy documents dating as far back as 1993, as well as electronically-stored
information (“ESI”) that must be restored and retrieved from backup tapes. In addition to these
26 RFPs and an additional 46 requests for admission, Plaintiffs have also served a Rule 30(b)(6)
notice for extremely broad topics that would require YPF to prepare a witness using documents it
could not safely access until recently.

                YPF has made its response to these requests a top priority. However, YPF’s
efforts to collect and review documents have been impacted by the global COVID-19 pandemic,
which has been particularly devastating in Argentina. Argentina is still under lockdown. On
September 20, 2020, the Argentine government issued another decree extending quarantine
measures until October 11, 2020, and it is expected that measures will again be extended. The
Argentine government has severely restricted mobility, allowing non-essential workers to leave
their homes only to purchase essential items such as food or medicine.

                As YPF informed Plaintiffs during a meet and confer on September 18, 2020,
YPF’s investigations to date indicate that many potentially relevant documents are likely kept
only in hard copy. Such hard copy documents must either be brought to or collected from and
reviewed in YPF’s offices in Buenos Aires—access to which is severely limited. YPF has
significantly restricted access to its offices in light of the Republic’s decrees and the clear health
risks imposed by the global COVID-19 pandemic. The ongoing health concerns and lockdown
orders from the Argentine government have imposed significant restrictions on YPF’s ability to
collect and review documents.
         Case 1:15-cv-02739-LAP Document 186 Filed 10/09/20 Page 3 of 3

                                                                                               3


                Meanwhile, YPF’s IT and cybersecurity team has been grappling with the
tremendous burden of migrating to primarily remote operations. Nonetheless, YPF has tasked
those individuals with identifying potentially relevant ESI and restoring it from backup tapes—a
resource intensive process that requires significant employee time because of the amount of data
and number of backup tapes that must be uploaded to YPF’s IT systems and analyzed. YPF’s
cybersecurity team is also downsizing as a result of a number of employees who have voluntarily
retired during the global pandemic.

               Despite these enormous external constraints, YPF has made every effort to
comply with this Court’s July 13, 2020 Scheduling Order. In fact, YPF has made significant
progress, securing multiple boxes of hard copy documents within the past week. As soon as
those documents have been reviewed, YPF will produce responsive documents to Plaintiffs.

                                           * * * *

              We thank Your Honor for the Court’s attention to this matter.



                                                   Respectfully Submitted,

                                                   /s/ Michael A. Paskin

                                                   Michael A. Paskin



Honorable Loretta A. Preska
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007

VIA ECF


Copies to: All Counsel of Record via ECF
